DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following is a quotation of 37 CFR 1.121(c)(2) with added emphasis on the relevant text:
All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.

It appears Applicant’s amendments to Claims 1 & 8 were only partially marked. Specifically, Applicant deleted the limitation “is substantially same as” and added the limitation “does not differ from” on Line 12 & Lines 12-13, respectively, but failed to strike-through the deleted text and underline the added text.
For the purpose of compact prosecution, the claims filed January 14, 2022 has been entered. If this error arises again, however, future claims will not be entered and Applicant will receive a Notice of Non-Compliant Amendment.
Disposition of Claims
Claims 1-2 & 4-10 are pending.
Claims 1-2, 4-6 & 8-10 are rejected.
Claim 7 is withdrawn.
Claim 3 is canceled.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-6 & 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 & 8, Claims 1 & 8 recite the limitation “wherein under a condition that a distant view focus switch is turned on to lengthen a focal distance to an observation target, the circuitry is configured to control light emission of the plurality of light sources [emphasis added]” on Lines 5-7 & Lines 6-8, respectfully. Although Applicant’s specification, see Page 19, Lines 16-22, discloses a distant view focus switch 140a which lengthens a focal distance to an observation target, Applicant’s specification does not disclose that the circuity controls light emission of the plurality of light sources when the distant view focus switch 140a is activated. More specifically, Applicant’s disclosure does not disclose that upon activation (i.e., turned on) of the distant view focus switch 140a, the circuity subsequently controls the light emission of the plurality of light sources. Therefore, while Applicant’s disclosure does reasonably convey that the inventor had possession of the distant view focus switch, Examiner concludes that the Applicant’s disclosure does not reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of circuitry that controls the light emission of the plurality of light sources in response to the activation of the distant view focus switch.
Regarding Claims 2, 4-6 & 9-10, Claims 2, 4-6 & 9-10 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(a).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 & 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 & 8, Claims 1 & 8 recite the limitation “the reference control temperature  [emphasis added]” on Line 9 & Line 11, respectively. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the reference control temperature [emphasis added]” is being interpreted as “a reference control temperature [emphasis added]”.
Regarding Claims 2, 4-6 & 9-10, Claims 2, 4-6 & 9-10 are rejected as being dependent upon claims previously rejected under 35 U.S.C. § 112(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, & 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morimoto et al. (hereinafter "Morimoto") (JP-2016007355-A).
Regarding Claim 1, Morimoto, as best understood, discloses a medical observation device (Fig. 15, an endoscope system 150; [0063]) comprising:
a plurality of light sources (Fig. 15, a light source unit 20 comprising a violet LED 20a, a blue LED 20b, a green LED 20c and a red LED 20d; [0030] & [0063]), and
circuitry (Fig. 15, a processor 16; [0027]) configured to control an imaging device (Fig. 15, the processor 16 controls an imaging sensor 48; [0045]) with the plurality of light sources that emit light having different wavelengths (Fig. 15, a violet LED 20a, a blue LED 20b, a green LED 20c and a red LED 20d emit violet light, blue light, green light and red light, respectively; [0027]),
wherein under a condition that a distant view focus switch is turned on to lengthen a focal distance to an observation target (Figs. 7 & 15, a distant view state caused by an observation distance calculator unit 67 inputting an observation distance into a light source control unit 22 of the processor 16, wherein the observation distance is far; [0051] & [0053]), the circuitry is configured to control light emission of the plurality of light sources so that intensity of light emitted by a light source having a shortest wavelength among the plurality of light sources at a second color temperature is greater than intensity of light emitted by the light source having the shortest wavelength at the reference color temperature (Figs. 3 & 7, in the distant view state, a distant-view intensity VT 100 of the violet light of a distant-view spectrum (Fig. 7) is greater than a normal intensity V of the violet light of a normal spectrum (Fig. 3); [0030] & [0037]) and intensity of light emitted by light sources other than the light source having the shortest wavelength among the plurality of light sources at the second temperature does not differ from intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources at the reference color temperature (Figs. 3 & 7, in the distant view state, distant-view intensities of the blue light, the green light and the red light of the distant-view spectrum (Fig. 7) are substantially the same as normal intensities of the blue light, the green light and the red light of the normal spectrum (Fig. 3); [0030] & [0037]), and
the reference color temperature is a reference color temperature used to display a medical captured image captured by the imaging device (Figs. 3 & 15, the normal spectrum is emitted, received by the imaging sensor 48 and subsequently displayed, as an observation image in color, on a monitor 18 from an RGB image signal; [0042] & [0049] – [0051]).
Regarding Claim 4, Morimoto, as best understood, discloses the medical observation device according to Claim 1. Morimoto, as best understood, further discloses wherein the circuitry is further configured to control display of the medical captured image captured by the imaging device (Fig. 15, a video signal generation unit 66 of the processor 16 controls the monitor 18; [0050]),
wherein the circuitry is configured to control a color temperature of a display device that displays the medical captured image on a display screen in accordance with control of light emission by the plurality of light sources (Figs. 3 & 15, the video signal generation unit 66 displays the observation image on the monitor 18 according to the normal spectrum emitted by the light source unit 20; [0050]).
Regarding Claim 5, Morimoto, as best understood, discloses the medical observation device according to Claim 4. Morimoto, as best understood, further discloses wherein the circuitry is configured to control the color temperature by causing state information indicating a state of the control of the light emission by the plurality of light sources to be transmitted to the display device (Fig. 15, the video signal generation unit 66 controls the RGB image signal based on information transmitted from the light source control unit 22 to an enhancement processing unit 62C of an imaging processing unit 62; [0049]-[0050] & [0063]).
Regarding Claim 6, Morimoto, as best understood, discloses the medical observation device according to Claim 1. Morimoto, as best understood, further discloses the imaging device configured to be inserted into an inside of a body of a patient and capture an image of the inside of the body (Figs. 1 & 15, the imaging sensor 48 is at the distal end 12d of an insertion portion 12a of an endoscope 12 which into a patient [0027] & [0042]).
Regarding Claim 8, Morimoto, as best understood, discloses a medical observation system (Fig. 15, an endoscope and display system comprising an endoscope system 150 and a monitor 18; [0027] & [0063]) and comprising:
a medical observation device (Fig. 15, an endoscope system 150; [0063]) including circuitry (Fig. 15, a processor 16; [0027]) configured to control an imaging device (Fig. 15, the processor 16 controls an imaging sensor 48; [0045]) with a plurality of light sources that emit light having different wavelengths (Fig. 15, a violet LED 20a, a blue LED 20b, a green LED 20c and a red LED 20d emit violet light, blue light, green light and red light, respectively; [0027]); and
a display (Fig. 15, a monitor 18; [0027]) to display a medical captured image captured by the imaging device on a display screen of the display (Fig. 15, an observation image is displayed on the monitor 18; [0050],
wherein under a condition that a distant view focus switch is turned on to lengthen a focal distance to an observation target (Figs. 7 & 15, a distant view state caused by an observation distance calculator unit 67 inputting an observation distance into a light source control unit 22 of the processor 16, wherein the observation distance is far; [0051] & [0053]), the circuitry of the medical observation device is configured to control light emission of the plurality of light sources so that intensity of light emitted by a light source having a shortest wavelength at a second color temperature is greater than intensity of light emitted by the light source having the shortest wavelength at the reference color temperature (Figs. 3 & 7, in the distant view state, a distant-view intensity VT 100 of the violet light of a distant-view spectrum (Fig. 7) is greater than a normal intensity V of the violet light of a normal spectrum (Fig. 3); [0030] & [0037]) and intensity of light emitted by light sources other than the light source having the shortest wavelength among the plurality of light sources at the second temperature does not differ from intensity of light emitted by the light sources other than the light source having the shortest wavelength among the plurality of light sources at the reference color temperature (Figs. 3 & 7, in the distant view state, distant-view intensities of the blue light, the green light and the red light of the distant-view spectrum (Fig. 7) are substantially the same as normal intensities of the blue light, the green light and the red light of the normal spectrum (Fig. 3); [0030] & [0037]), and
the reference color temperature is a reference color temperature used to display the medical captured image captured by the imaging device (Figs. 3 & 15, the normal spectrum is emitted, received by the imaging sensor 48 and subsequently displayed, as the observation image in color, on the monitor 18 from an RGB image signal; [0042] & [0049] – [0051]).
Regarding Claim 9, Morimoto, as best understood, discloses the medical observation device according to Claim 1. Morimoto, as best understood, further discloses wherein the circuitry is configured to control a color temperature of a display by causing state information indicating a state of control of light emission by the plurality of light sources to be transmitted to the display as metadata of an image signal (Fig. 15, the video signal generation unit 66 controls the RGB image signal based on information transmitted from the light source control unit 22 to an enhancement processing unit 62C of an imaging processing unit 62; [0049]-[0050] & [0063]).
Regarding Claim 10, Morimoto, as best understood, discloses the medical observation system according to Claim 8. Morimoto, as best understood, further discloses wherein the circuitry is configured to control a color temperature of the display by causing state information indicating a state of control of light emission by the plurality of light sources to be transmitted to the display as metadata of an image signal (Fig. 15, the video signal generation unit 66 controls the RGB image signal based on information transmitted from the light source control unit 22 to an enhancement processing unit 62C of an imaging processing unit 62; [0049]-[0050] & [0063]).
Response to Arguments
Applicant’s arguments, see Page 6, filed January 14, 2022, with respect to the objections to Claims 1-2, 4 & 8 have been fully considered and are persuasive in light of amendments to the claims.
The objections to Claims 1-2, 4 & 8 have been withdrawn.
Applicant’s arguments, see Page 6, filed January 14, 2022, with respect to the invocation of 35 U.S.C. § 112(f) have been fully considered and are persuasive in light of amendments to the claims.
35 U.S.C. § 112(f) is no longer invoked.
Applicant’s arguments, see Page 6, filed January 14, 2022, with respect to the rejections under 35 U.S.C. § 112(b) of Claims 1-2, 4-6 & 8 have been fully considered and are persuasive in light of amendments to the claims.
The rejections under 35 U.S.C. § 112(b) of Claims 1-2, 4-6 & 8 have been withdrawn.
Applicant’s arguments, see Pages 7-8, filed January 14, 2022, with respect to the rejections under 35 U.S.C. § 102 of Claims 1-2, 4-6 & 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 2, Morimoto, as best understood, discloses the medical observation device according to Claim 1. Morimoto, as best understood, fails to explicitly disclose wherein a light source that emits blue light is the light source having the shortest wavelength.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478. The examiner can normally be reached Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795